Citation Nr: 0426836	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Clayte Binion, Esquire


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  He died in May 2001.  The appellant is the veteran's 
wife.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied service 
connection for the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
See also Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
withdrawn and reissued, 18 Vet. App. 112 (2004); VAOPGCPREC 
1-2004 (Feb. 24, 2004).

Consistent with the VCAA, the Board has determined that 
additional evidentiary and procedural development is 
necessary before final adjudication of the appellant's claim.

38 C.F.R. § 19.31(b)(1) (2003) requires the RO to issue a 
supplemental statement of the case (SSOC) in response to new 
pertinent evidence.  In July 2004, after the issuance of the 
last SSOC in March 2004, the appellant's attorney submitted 
to the Board a memorandum attaching a list of medical 
articles in support of her claim.  The RO did not review the 
memorandum or the articles, and the appellant specifically 
requested RO review of this material.  Given the submission 
of additional evidence after the final SSOC, the absence of a 
waiver of RO review of this evidence, and the appellant's 
representative's request, the Board finds that a remand is 
necessary to afford the appellant initial RO review of this 
evidence.

Second, the Board believes that additional review is required 
to fully evaluate all medical evidence now associated with 
the claims file and assist the Board in determining what, if 
any, effect the veteran's service-connected post-traumatic 
stress disorder (PTSD) had upon his death.  The Board takes 
note of the appellant's request for an independent opinion 
and will, therefore, direct the RO to secure an opinion from 
an expert who has not yet reviewed the late veteran's claims 
file.

The Board notes, in passing, that in order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to cause death.  A service-connected disability is one that 
was incurred in or aggravated by active service, one that may 
be presumed to have been incurred during such service, or one 
that was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.312 (2003).

The death of a veteran will be considered as having 
been due to a service-connected disability when such 
disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate 
or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The service-
connected disability will be considered a contributory 
cause of death when it contributed so substantially or 
materially to death, that it combined to cause death, 
or that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  The debilitating effects of a service-
connected disability must have made the decedent 
materially less capable of resisting the fatal disease 
or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal authority.

2.  The appellant should be requested to provide 
the names, addresses and approximate dates of 
treatment for all health care providers who may 
possess additional records pertinent to her 
claim.  With any necessary authorization from the 
appellant, the RO should attempt to obtain and 
associate with the claims file any records 
identified by the appellant that are not already 
of record.

3.  The RO should arrange for the veteran's 
claims folder to be reviewed by an examiner who 
has not previously reviewed the veteran's claims 
file or provided an opinion.  If possible, the 
examiner should be a cardiologist or other 
physician with specific knowledge about 
arteriosclerotic cardiovascular disease.  It is 
imperative that the examiner who is designated to 
evaluate this matter reviews the evidence in the 
veterans claims folder, to include a copy of this 
REMAND, and acknowledges such review in the 
examination report.  The examiner is specifically 
requested to address: (1) the May 2001 medical 
examiner's report; (2) the September 2001 written 
statement of Don A. Smith, Ph. D.; (3) the May 
2003 written statement of Michael A. Millis, 
P.A.-C; (4) the January 2004 written statement of 
David A. Ray, D.O., P.A.; and (5) the October 
2001 and September and October 2003 VA 
examination reports.  Following his or her 
careful review of the claims folder, the examiner 
should render an opinion as to whether it is at 
least as likely as not (i.e., to at least a 50/50 
degree of probability) that the veteran's 
service-connected PTSD contributed substantially 
or materially to the cause of the veteran's 
death, or whether such a contribution or 
causation is unlikely (i.e., less than a 50/50 
probability).  The examiner should set forth the 
complete rationale underlying any conclusions 
drawn or opinions expressed, to include, as 
appropriate, citation to specific evidence in the 
record.

4.  Thereafter, the RO should readjudicate the 
appellant's claim for service connection for the 
cause of the veteran's death.  If the benefits 
sought on appeal remain denied, the appellant and 
her representative should be provided with an 
SSOC.  The SSOC should contain notice of all 
relevant actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the March 2004 SSOC.  
An appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


